United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1877
                                   ___________

United States of America,             *
                                      *
                   Appellee,          * Appeal from the United States
                                      * District Court for the District
     v.                               * of Nebraska.
                                      *
Lamar Clark, also known as Gully,     *      [UNPUBLISHED]
                                      *
                   Appellant.         *
                                 ___________

                             Submitted: October 29, 2001

                                  Filed: November 7, 2001
                                   ___________

Before LOKEN, FAGG, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Having pleaded guilty to conspiring to distribute cocaine base, Lamar Clark
appeals the sentence imposed by the district court. Clark's counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), in which he argues the court should
have granted Clark's U.S.S.G. § 5K2.0 downward-departure motion. Clark has not
filed a pro se supplemental brief.

       Having carefully reviewed the record, we conclude the issue raised by counsel
is unreviewable because the district court was aware of its authority to depart from
the Guidelines. See United States v. Lim, 235 F.3d 382, 385 (8th Cir. 2000). Having
found no nonfrivolous issues for appeal after reviewing the record independently in
accordance with Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of the
district court, and we grant counsel's motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-